IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00180-CR

THE STATE OF TEXAS,
                                                            Appellant
v.

PEDRO LANCE SOTO,
                                                            Appellee



                              From the County Court
                                Ellis County, Texas
                            Trial Court No. 19-11968-CR


                           MEMORANDUM OPINION

      Pedro Soto was charged by information with the offense of harassment under

Section 42.07 (a) (7) of the Texas Penal Code. See TEX. PENAL CODE ANN. § 42.07 (West).

Soto filed a pretrial application for writ of habeas corpus in which he argued that Section

42.07 (a) (7) is unconstitutional under the United States Constitution. Soto specifically

argued that the statute is overbroad and vague under the First Amendment of the United

States Constitution. The trial court granted Soto’s application for writ of habeas corpus

and ordered that the information be dismissed. The State appeals from the trial court’s
Order. We reverse the trial court’s order granting Soto’s application for writ of habeas

corpus and remand this case to the trial court for further proceedings.

        The State argues in its sole issue on appeal that the trial court erred in finding

Article 42.07 (a) (7) unconstitutionally overbroad. Section 42.07 (a) (7) provides that a

person commits an offense if, “with intent to harass, annoy, alarm, abuse, torment, or

embarrass another, the person: … sends repeated electronic communications in a manner

reasonably likely to harass, annoy, alarm, abuse, torment, embarrass, or offend another.”

TEX. PENAL CODE ANN. § 42.07 (West).

        In Scott v. State, the Court of Criminal Appeals considered Section 42.07 (a) (4) of

the Texas Penal Code, the telephone harassment statute. Section 42.07 (a) (4) is nearly

identical in its wording as Section 42.07 (a) (7). The Court held that Section 42.07 (a) (4)

does not implicate the freedom of speech protections of the First Amendment of the

United States Constitution because it prohibits non-speech conduct. Scott v. State, 322

S.W.3d 662, 669-70 (Tex. Crim. App. 2010), disavowed on other grounds by Wilson v. State,

448 S.W.3d 418, 423 (Tex. Crim. App. 2014).

        In Ex parte Sanders, the Court of Criminal Appeals reaffirmed its holding in Scott.

Ex parte Sanders, No. PD-0469-19, 2022 LEXIS 236 at *1 (Tex. Crim. App. April 6, 2022).

The Court further held that Section 42.07 (a) (7) of the Texas Penal Code, the electronic

harassment statute, does not implicate the freedom of speech protections of the First

Amendment of the United States Constitution because it also prohibits non-speech

conduct. Id at 1-2. Accordingly, we find that Section 42.07 (a) (7) does not violate the



State of Texas v. Soto                                                                Page 2
First Amendment of the United States Constitution. See Ex parte Sanders, 2022 LEXIS 236

at *36. We sustain the State’s sole issue on appeal.

        We reverse the trial court’s order granting Soto’s application for writ of habeas

corpus and remand the case to the trial court for proceedings consistent with this opinion.




                                                 STEVE SMITH
                                                 Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Reversed and remanded
Opinion delivered and filed May 4, 2022
Do not publish
[CR25]




State of Texas v. Soto                                                               Page 3